Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 1 of 9 Page ID #:410




                         Exhibit 9




                                    Exhibit 9
                                      127
Electronically FILED by Superior Court of California, County of Los Angeles on 05/27/2020 04:13 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                  Case 2:20-cv-09582-JFW-E Document 20STCP01761
                                                    34-10 Filed 12/04/20 Page 2 of 9 Page ID #:411



                           1     JACOB A. KALINSKI, SBN 233709
                                 GIDIAN R. MELLK, SBN 214404
                           2     AMY J. JOHNSON, SBN 290582
                                 RAINS LUCIA STERN ST. PHALLE & SILVER, PC
                           3
                                 1428 2nd Street, Suite 200
                           4     Santa Monica, CA 90401
                                 Tel: 310.393.1486
                           5     Fax: 310.395.5801
                                 E-mail: JKalinski@RLSlawyers.com
                           6               GMellk@RLSlawyers.com
                           7               AJohnson@RLSlawyers.com

                           8     Attorneys for Petitioner/Plaintiff,
                                 Association for Los Angeles Deputy Sheriffs
                           9
                                                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         10

                         11                                        IN AND FOR THE COUNTY OF LOS ANGELES

                         12

                         13      ASSOCIATION FOR LOS ANGELES                                                    CASE NO.
                                 DEPUTY SHERIFFS,
                         14
                                                        Petitioner/Plaintiff,                                   VERIFIED PETITION FOR WRIT OF
                         15                                                                                     MANDATE [C.C.P. § 1085]
                                             v.
                         16
                                                                                                                COMPLAINT FOR DECLARATORY
                         17      ALEX VILLANUEVA, LOS ANGELES                                                   RELIEF [C.C.P. § 1060]
                                 COUNTY SHERIFF; LOS ANGELES
                         18      COUNTY SHERIFF’S DEPARTMENT; DOES                                              [Unlimited Civil Action]
                                 1-20, inclusive,
                         19
                                                        Respondents/Defendants.
                         20

                         21

                         22

                         23                  Petitioner/Plaintiff, Association for Los Angeles Deputy Sheriffs, hereby files with

                         24      this Court a Petition for Writ of Mandate pursuant to Code of Civil Procedure section 1085

                         25      and a Complaint for Declaratory Relief, directed to Respondents/Defendants, ALEX

                         26      VILLANUEVA, LOS ANGELES COUNTY SHERIFF; LOS ANGELES COUNTY

                         27      SHERIFF’S DEPARTMENT and DOES 1-20, inclusive, (“Respondents/Defendants”).

                         28      Petitioner/Plaintiff alleges as follows:
                                                                              1
     RAINS LUCIA STERN
                                          VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
   ST. PHALLE & SILVER. PC
                                                                                         Exhibit 9
                                                                                           128
              Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 3 of 9 Page ID #:412



                      1      1. Petitioner/Plaintiff Association for Los Angeles Deputy Sheriffs (“ALADS”) is now,

                      2   and at all times mentioned herein was, a recognized employee organization as defined in

                      3   Government Code section 3500 et seq., representing sworn peace officers below the rank of

                      4   sergeant employed by Respondent/Defendant Los Angeles County Sheriff’s Department

                      5   (“LASD”) and the Los Angeles County District Attorney’s Office with regard to all matters

                      6   concerning wages, hours, and working conditions.

                      7      2. Respondent/Defendant Alex Villanueva is now, and at all times herein mentioned

                      8   was, the duly elected Sheriff of the County of Los Angeles (“County”). In his capacity as

                      9   Sheriff of Los Angeles County and the Department Head of the LASD, Villanueva is

                    10    responsible for the establishment and implementation of the policy and procedures of the Los

                    11    Angeles County Sheriff’s Department. Sheriff Villanueva is named as a

                    12    Respondent/Defendant in his official capacity only.

                    13       3. At all times mentioned herein, LASD was and is a political subdivision of the County

                    14    charged with maintaining peace and order in the community. LASD is a public entity as set

                    15    forth in Government Code section 811.2 which may be sued pursuant to Government Code

                    16    section 945. (See also Streit v. City of Los Angeles (9th Cir. 2001) 236 F.3d 552, 565.)

                    17       4. Respondents/Defendants Does 1 through 20, inclusive, were, at all times herein

                    18    mentioned, the agents, servants and employees of Respondents/Defendants Sheriff

                    19    Villanueva and LASD, and in doing the things hereinafter alleged were acting within the

                    20    scope of their authority of such agents, servants and employees with their permission and

                    21    consent of Sheriff Villanueva and LASD. Petitioner/Plaintiff will amend this Petition to

                    22    allege the true names and capacities of Does 1 through 20, inclusive, when ascertained.

                    23       5. On January 26, 2020, at approximately 10 a.m., a helicopter carrying basketball star

                    24    Kobe Bryant and eight others occurred in the hillside area of Calabasas. Numerous personnel

                    25    from LASD responded to the scene to render assistance. Other agencies responded as well,

                    26    including the Los Angeles County Fire Department, the Los Angeles Coroner’s Office, the

                    27    NTSB, the FBI, and the FAA. The scene took days to clear, and the investigation regarding

                    28    the crash is ongoing.
                                                                   2
  RAINS LUCIA STERN
                               VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC
                                                               Exhibit 9
                                                                 129
              Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 4 of 9 Page ID #:413



                      1      6. On February 28, 2020, news outlets reported that sheriff’s deputies had taken

                      2   photographs of the crash site and shared them inappropriately. In a Los Angeles Times

                      3   article, LASD indicated that “the matter is being looked into.” (See

                      4   https://www.usatoday.com/story/news/nation/2020/02/28/kobe-bryant-helicopter-crash-

                      5   graphic-photos-remains-leaked-pictures-image/4905189002/;

                      6   https://www.latimes.com/california/story/2020-02-27/kobe-bryant-photos-lost-hills-sheriff-

                      7   deputies.)

                      8      7. On March 2, 2020, Sheriff Villanueva stated that eight deputies were the subject of an

                      9   Internal Affairs Bureau (“IAB”) investigation. (See https://abc7.com/5980138/.)

                    10       8. On March 3, 2020, a Los Angeles Times article described a complaint that was made

                    11    by a civilian three days after the crash. The complaint stated that, at the Baja California Bar

                    12    and Grill in Norwalk, a sheriff trainee was sharing gruesome photographs taken at the crash

                    13    site. LASD allegedly attempted to limit public exposure of the deputies’ actions by ordering

                    14    them to delete the photographs. An attorney for Bryant’s widow, Vanessa Bryant, is asking

                    15    LASD to give the “harshest possible discipline” to those involved. (See

                    16    https://www.latimes.com/california/story/2020-03-03/kobe-bryant-crash-photos-sheriffs-

                    17    department-tried-to-keep-quiet.)

                    18       9. On May 10, 2020, Villanueva made the following comment during the Sheriff’s

                    19    Official Press Conference: “We’re still completing the investigation, it’s getting near its

                    20    conclusion and once we have it completed we will be releasing it publicly with all the

                    21    information that will answer all your questions. But I can’t comment until we have it ready.”

                    22    (See

                    23    https://www.facebook.com/LosAngelesCountySheriffsDepartment/videos/vb.225060950854

                    24    159/1095110077532726/?type=2&theater (at approx. 29 minutes; emphasis added.))

                    25       10. On May 15, 2020, the Office of Inspector General requested documents from the

                    26    Department regarding the IAB investigation. (See

                    27    https://www.latimes.com/california/story/2020-05-15/kobe-bryant-helicopter-crash-photos-

                    28    cover-up.)
                                                                     3
  RAINS LUCIA STERN
                                 VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC
                                                               Exhibit 9
                                                                 130
              Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 5 of 9 Page ID #:414



                      1      11. On May 20, 2020, Villanueva made his second public statements regarding the release

                      2   of the IAB investigation to the public: “It’s an active investigation, it’s near its conclusion.

                      3   We’re going through the final stages and once the information is developed and it’s done and

                      4   all the decisions have been made, we’ve dotted our ‘I’s’ and crossed our ‘T’s,’ we’re going to

                      5   make the entire investigation public so everybody can read it for themselves. And we’ll post

                      6   that online.” (See

                      7   https://www.facebook.com/LosAngelesCountySheriffsDepartment/videos/243444897102844

                      8   / (at approximately 15:30; emphasis added.))

                      9                                    FIRST CAUSE OF ACTION

                    10                              [Against all Respondents - C.C.P. § 1085]

                    11       12. The allegations contained in paragraphs 1 through 11 are incorporated herein by

                    12    reference as though set forth in full.

                    13       13. Code of Civil Procedure § 1085(a) provides, in pertinent part:

                    14                A writ of mandate may be issued by any court to any inferior tribunal,
                                      corporation, board, or person, to compel the performance of an act
                    15
                                      which the law specifically enjoins, as a duty resulting from an office,
                    16                trust, or station, or to compel the admission of a party to the use and
                                      enjoyment of a right or office to which the party is entitled, and from
                    17                which the party is unlawfully precluded by that inferior tribunal,
                                      corporation, board, or person.
                    18
                             14. At all times mentioned herein, Respondents had a ministerial duty to comply with
                    19
                          Penal Code section 832.7, subdivision (a), which provides that
                    20
                                      peace officer or custodial officer personnel records and records
                    21                maintained by any state or local agency pursuant to Section 832.5, or
                                      information obtained from those records, are confidential and shall not
                    22                be disclosed in any criminal or civil proceedings, except by discovery
                                      pursuant to Sections 1043 and 1046 of the Evidence Code[;]
                    23
                          and Penal Code section 832.8, which provides that, as used in section 832.7, subdivision (a),
                    24
                                      ‘Personnel records’ means any file maintained under that individual’s
                    25                name by his or her employing agency and containing records relating to
                                      any of the following: ... (d) Employee advancement, appraisal, or
                    26                discipline; (e) Complaints, or investigations of complaints, concerning
                                      an event or transaction in which he or she participated, or which he or
                    27                she perceived, and pertaining to the manner in which he or she
                                      performed his or her duties.
                    28
                                                                    4
  RAINS LUCIA STERN
                                VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC
                                                                   Exhibit 9
                                                                     131
              Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 6 of 9 Page ID #:415



                      1      15. At all times mentioned herein, Respondents also had a ministerial duty to comply with

                      2   Evidence Code section 1043, which provides, in relevant part:

                      3               (a) In any case in which discovery or disclosure is sought of peace or
                                      custodial officer personnel records or records maintained pursuant to
                      4               Section 832.5 of the Penal Code or information from those records, the
                                      party seeking the discovery or disclosure shall file a written motion
                      5               with the appropriate court or administrative body upon written notice to
                                      the governmental agency which has custody and control of the records.
                      6               The written notice shall be given at the times prescribed by subdivision
                                      (b) of Section 1005 of the Code of Civil Procedure. Upon receipt of the
                      7               notice the governmental agency served shall immediately notify the
                                      individual whose records are sought.
                      8
                             16. Petitioner, ALADS, is the employee organization recognized by the County to
                      9
                          represent its bargaining unit peace officers in all matters regarding working conditions under
                    10
                          Government Code section 3500 et seq., and thus is beneficially interested in the enforcement
                    11
                          of Respondents’ duty to refrain from releasing the confidential personnel information of the
                    12
                          peace officers represented by ALADS in contravention of Penal Code sections 832.7 and
                    13
                          832.8. (See Long Beach City Employees Assn. v. City of Long Beach (1986) 41 Cal.3d 937,
                    14
                          941, fn. 3 [employee organization has standing to assert the privacy rights of its members].)
                    15
                             17. Petitioner, ALADS, has no administrative remedies, and has no plain,
                    16
                          speedy or adequate remedy in the ordinary course of the law other than the relief sought here.
                    17
                             18. At all times mentioned herein, the conduct of Respondents was arbitrary,
                    18
                          capricious, and contrary to both public policy and the law. As a result of the conduct of
                    19
                          Respondents, Petitioner has incurred legal fees in the preparation and presentation of this
                    20
                          Petition and Complaint for which Petitioner/Plaintiff will be obligated.
                    21
                                                         SECOND CAUSE OF ACTION
                    22
                                                     [Against all Defendants - C.C.P. § 1060]
                    23
                             19. The allegations contained in paragraphs 1 through 18 are incorporated herein by
                    24
                          reference as though set forth in full.
                    25
                             20. An actual controversy now exists between Plaintiff and Defendants, in that Defendants
                    26
                          apparently believe they have the right to publicly release the internal affairs investigation into
                    27
                          the conduct of the officers involved in investigating the Kobe Bryant crash in contravention of
                    28
                                                                    5
  RAINS LUCIA STERN
                                VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC
                                                                   Exhibit 9
                                                                     132
              Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 7 of 9 Page ID #:416



                      1   Penal Code sections 832.7 and 832.8, and Evidence Code section 1043, and Plaintiff believes

                      2   that Defendants do not have such right.

                      3        21. Accordingly, pursuant to California Code of Civil Procedure section 1060, Plaintiff

                      4   desires a judicial determination of these controversies and a declaration that Defendants do

                      5   not have a right to publicly release the internal affairs investigation into the conduct of the

                      6   officers involved in investigating the Kobe Bryant crash in contravention of Penal Code

                      7   sections 832.7 and 832.8, and Evidence Code section 1043.

                      8        22. No available administrative remedies exist to resolve the current dispute.

                      9            WHEREFORE, Petitioner/Plaintiff prays:

                    10         1. That the Court issue a Traditional Writ of Mandate pursuant to Code of Civil

                    11    Procedure section 1085 requiring Respondents/Defendants, together with their officers,

                    12    agents, servants, employees, representatives, and all persons acting in concert or participating

                    13    with them, to perform their ministerial duty and refrain from publicly releasing the internal

                    14    affairs investigation into the conduct of the officers involved in investigating the Kobe Bryant

                    15    crash in contravention of Penal Code sections 832.7 and 832.8, and Evidence Code section

                    16    1043;

                    17         2. That the Court declares that Respondents/Defendants are prohibited from

                    18    publicly releasing the internal affairs investigation into the conduct of the officers involved in

                    19    investigating the Kobe Bryant crash in contravention of Penal Code sections 832.7 and 832.8,

                    20    and Evidence Code section 1043;

                    21         3. That the Court issue a Permanent Injunction enjoining Respondents/Defendants from

                    22    publicly releasing the internal affairs investigation into the conduct of the officers involved in

                    23    investigating the Kobe Bryant crash in contravention of Penal Code sections 832.7 and 832.8,

                    24    and Evidence Code section 1043;

                    25    \\

                    26    \\

                    27    \\

                    28    \\
                                                                      6
  RAINS LUCIA STERN
                                  VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC
                                                                Exhibit 9
                                                                  133
              Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 8 of 9 Page ID #:417



                      1      4. For Petitioner’s/Plaintiff’s costs of suit herein;

                      2      5. For Petitioner’s/Plaintiff’s attorneys’ fees in accordance with law; and

                      3      6. For such other and further relief as the Court may deem just, necessary and proper.

                      4

                      5   Dated: May 27, 2020                                   Respectfully submitted,

                      6                                                         RAINS LUCIA STERN
                                                                                ST. PHALLE & SILVER, PC
                      7
                                                                                  /s/ Gidian R. Mellk
                                                                                _______________________________
                      8
                                                                                By: Gidian R. Mellk
                      9                                                         Attorneys for Petitioner/Plaintiff, ALADS
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27
                    28
                                                                   7
  RAINS LUCIA STERN
                               VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC
                                                               Exhibit 9
                                                                 134
           Case 2:20-cv-09582-JFW-E Document 34-10 Filed 12/04/20 Page 9 of 9 Page ID #:418



                          1                                          VERIFICATION
                      2
                      3
                              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES,
                      4
                                         I have read the foregoing VERIFIED PETITION FOR WRIT OF MANDATE
                      5       [C.C.P. § 1085]; COMPLAINT FOR DECLARATORY RELIEF [C.C.P. § 1060]

                      6               I am an Officer of ASSOCIATION FOR LOS ANGELES DEPUTY SHERIFFS, a
                      7       party to this action, and am authorized to make this verification for and on its behalf, and I
                              make this verification for that reason. The matters stated in the foregoing document are true of
                      8       my own knowledge except as to those matters which are stated on information and belief, and
                              as to those matter I believe them to be true.
                      9

                     10              Executed on   May 25th ,2020, in Monterey Par~ California.
                     11                                                                       City

                     12
                                     I declare under penalty of perjury under the laws of the State of California that the
                     13       foregoing is true and correct.
                     14
                                                                                   .James tvheeler (May 26,2020 14:48 PDT)
                     15
                                                                                   JAMES WHEELER, VICE-PRESIDENT
                     16

                     17

                     18

                     19

                    20

                    21

                    22
                    23

                    24

                    25

                    26
                    27

                    28
                                                                       8
   RAINS LUCIA STERN               VERIFIED PETITION FOR WRIT OF MANDATE; COMPLAINT FOR DECLARATORY RELIEF
ST. PHALLE & SILVER. PC




                                                                   Exhibit 9
                                                                     135
